MasoN, Judge,

(dissenting):

I cannot fully concur in the opinion of my associates in this ease. It may be true that, the allegations of the bill are not sufficient to entitle plaintiff to the relief sought, but in my opinion sufficient appears in the case to show that the plaintiff is entitled to relief if the facts were fully pleaded. This, I think, may be done by an amendment without departure from the original bill. In my opinion the bill should not now be dismissed, but the plaintiff should have leave to amend it in the Intermediate Court if he desires.